MEMORANDUM OF UNDERSTANDING

 

By and Between

 

EVB

 

Tappahannock, Virginia

 

EASTERN VIRGINIA BANKSHARES, INC.

 

Tappahannock, Virginia

 

STATE CORPORATION COMMISSION

 

BUREAU OF FINANCIAL INSTITUTIONS

 

Richmond, Virginia

 

And

 

FEDERAL RESERVE BANK OF RICHMOND

 

Richmond, Virginia

 

 

WHEREAS, Eastern Virginia Bankshares, Inc., Tappahannock, Virginia,
(Corporation) a registered bank holding company that owns and controls EVB,
Tappahannock, Virginia, (Bank), the State Corporation Commission Bureau of
Financial Institutions (Bureau) and the Federal Reserve Bank of Richmond
(Reserve Bank) have mutually agreed to enter into this Memorandum of
Understanding (MOU) and



 

WHEREAS, on September 5, 2013, the boards of directors of the Bank and
Corporation (Boards), at a duly constituted meeting, adopted a resolution
authorizing and directing William Rand Cook to enter into this MOU on behalf of
the Bank and Corporation, and consenting to compliance with each and every
provision of this MOU by the Bank, Corporation, and its institution affiliated
parties, as defined in section 3(u) of the Federal Deposit Insurance Act, as
amended (FDI Act) (12 U.S.C. §1813(u)).



 

NOW, THEREFORE, Bank, Corporation, Bureau and Reserve Bank agree as follows:

 

 

 

 



 

Allowance for Loan and Lease Losses (ALLL)

 

1. The Boards shall review and revise the ALLL methodology consistent with
relevant supervisory guidance, particularly the requirements outlined in SR
Letter 12-3, “Interagency Guidance on Allowance Estimation Practices for Junior
Lien Loans and Lines of Credit” (SR 12-3) as well as the findings regarding the
ALLL set forth in the Report of Examination issued by the Bureau as of December
31, 2012.

 

(a) Within 60 days of this MOU, the Boards shall submit the revised ALLL
methodology to the Bureau and the Reserve Bank.

 

(b) Within 45 days after the end of each calendar quarter following the date of
this MOU the Boards and management shall submit to the Bureau and Reserve Bank a
copy of the internally calculated ALLL worksheet.

 



Source of Strength

 

2. The board of directors of Corporation shall take appropriate steps to fully
utilize Corporation’s financial and managerial resources, pursuant to section
225.4(a) of Regulation Y of the Board of Governors of the Federal Reserve System
(Board of Governors) (12 C.F.R. § 225.4(a)), to serve as a source of strength to
the Bank, including, but not limited to, taking steps to ensure that the Bank
complies with all provisions of this MOU.

 



Dividends and Interest Payments

 



3. (a) Corporation shall not declare or pay any dividends of any kind, to
include trust preferred security payments, without the prior written approval of
the Bureau and Reserve Bank.

 

(b) All requests for prior approval shall be received by the Bureau and Reserve
Bank at least 30 days prior to the proposed dividend declaration date. All
requests shall contain, at a minimum, current and projected information on the
Corporation’s capital, earnings, and cash flow; the Bank’s capital, asset
quality, earnings, and allowance for loan and lease losses; and identification
of the sources of funds for the proposed payment.

 



 

 

 

 



Debt and Stock Redemption

 



4. (a) Corporation shall not, directly or indirectly, incur, increase, or
guarantee any debt without the prior written approval of the Bureau and Reserve
Bank. All requests for prior written approval shall contain, but not be limited
to, a statement regarding the purpose of the debt, the terms of the debt, and
the planned source(s) for debt repayment, and an analysis of the cash flow
resources available to meet such debt repayment.

 

(b) Corporation shall not, directly or indirectly, purchase or redeem any shares
of its stock without the prior written approval of the Bureau and Reserve Bank.
All requests should conform to the Board of Governors’ Supervisory Letter titled
Applying Supervisory Guidance and Regulations on the Payment of Dividends, Stock
Redemptions, and Stock Repurchases at Bank Holding Companies, dated February 24,
2009 (SR 09-4).

 

(c) All requests for prior approval shall be received by the Bureau and Reserve
Bank at least 30 days prior to the proposed debt or stock transaction.

 



Progress Reports

 



5. Within 45 days after the end of each calendar quarter following the date of
this MOU, the Boards shall submit to the Bureau and Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this MOU and the results thereof.

 



Miscellaneous

 



6. Each provision of this MOU shall remain in effect until modified or
terminated in writing by the Bureau and Reserve Bank.

 



7. The provisions of this MOU shall be binding upon the Bank and Corporation and
its institution-affiliated parties, in their capacities as such, and their
successors and assigns.

 



 

 

 

 



Communications

 



8. All communications regarding the MOU shall be sent via Secure E-mail
(RICH.SRC.actionsubmission@rich.frb.org) or Mail to:

 







Ms. Joan T. Garton   Vice President   Federal Reserve Bank of Richmond Address
for Federal Express: P.O. Box 27622 701 East Byrd Street Richmond, Virginia
23261 Richmond, Virginia 23219     Charles R. Dickerson   Assistant Deputy
Commissioner   State Corporation Commission   Bureau of Financial Institutions  
Post Office Box 640   Richmond, Virginia 23218  



 



IN WITNESS WHEREOF, the parties have caused this MOU to be executed as of the
5th day of September, 2013.

 



/s/ William Rand Cook /s/ Joan T. Garton William Rand Cook Joan T. Garton
Chairman Vice President Eastern Virginia Bankshares, Inc. Federal Reserve Bank
of Richmond EVB             /s/ Charles R. Dickerson   R. Dickerson   Assistant
Deputy Commissioner   State Corporation Commission   Bureau of Financial
Institutions



 

 



 

